Title: From Thomas Jefferson to Albert Gallatin, 24 January 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Jan. 24. 07.
                        
                        Several French vessels of war, disabled from keeping the sea by the storms which, some time since, took place
                            on our coast, put into the harbors of the US. to avoid the danger of ship-wreck. the minister of their nation states that
                            their crews are without resources for subsistence & other necessaries, until they can be supplied from his government;
                            for obtaining which he, without delay, took the proper measures. in the mean time, he asks our aid to furnish them
                            subsistence & other necessaries, for the reimbursement of which he offers bills on his government, the faith of which he
                            pledges for their punctual paiment.
                        The laws of humanity make it a duty for nations, as well as individuals, to succour those whom accident &
                            distress have thrown upon them. by doing this, in the present case, to the extent of mere subsistence and necessaries, and
                            so as to aid no military equipment, we shall keep within the duties of rigorous neutrality, which never can be in
                            opposition to those of humanity. we furnished, on a former occasion, to a distressed crew of the other belligerent party,
                            similar accomodations, and we have ourselves recieved, from both those powers, friendly & free supplies to the
                            necessities of our vessels of war in their Mediterranean ports. in fact, the governments of civilised nations generally,
                            are in the practice of exercising these offices of humanity towards each other.
                        Our government having, as yet, made no regular provision for the exchange of these offices of courtesy &
                            humanity between nations, the honour, the interest & the duty of our country requires that we should adopt any other
                            mode by which it may legally be done on the present occasion. it is expected that we shall want a large sum of money in
                            Europe for the purposes of the present negociation with Spain; and besides this, we want annually large sums there, for
                            the discharge of our instalments of debt. under these circumstances, supported by the unanimous opinion of the heads of
                            departments, given on the 15th. of Dec. and again about the 10th. inst. and firmly trusting that the government of France
                            will feel itself peculiarly interested in the punctual discharge of the bills drawn by their minister, for the sole
                            subsistence of their people, I approve of the Secretary of the Treasury’s taking the bills of the minister of France to an
                            amount not exceeding sixty thousand dollars, which according to his own, as well as our estimate will subsist his people
                            until he will have had time to be furnished with funds from his own government
                        
                            Th: Jefferson
                            
                        
                        
                            see a lre to the Secy. of state May 5. 07.
                            
                     July 17. 07. the advance above mentioned of 25,000 D. having been unanimously approved by the heads of
                                departments it is hereby sanctioned.
                        
                        
                            Th: Jefferson
                            
                        
                    